UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):November 10, 2011 NetREIT, Inc. (Exact name of registrant as specified in its charter) MARYLAND (State of other jurisdiction of incorporation) 000-53673 (Commission File Number) 33-0841255 (I.R.S. Employer Identification No.) 1282 Pacific Oaks Place Escondido, California 92029 (Address of principal executive offices) (Zip Code) (760) 471-8536 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 and 7.01 Results of Operations and Financial Condition; Regulation FD Disclosure On November 10, 2011, NetREIT, Inc. mailed to its shareholders and network of broker-dealers an announcement of the declaration of a stock dividend as well as thehighlights of the preliminary unaudited financialresults for the quarter ended September 30, 2011. A copy of this mailing is “furnished” as Exhibit 99.1 to this Current Report on Form8-K and is incorporated herein by reference. In accordance with General Instruction B.2 of Form8-K, the information presented herein under this Item 2.02 and Item 7.01and set forth in the attached Exhibit 99.1 is deemed to be “furnished” and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall such information and Exhibit be deemed incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, each as amended. Item 9.01. Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Exhibits: November 10, 2011 Mailing to Shareholders and Broker Dealers SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NetREIT, Inc. Date: November 10, 2011 By: /s/ Kenneth W. Elsberry Kenneth W. Elsberry, Chief Financial Officer
